Citation Nr: 0827221	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an effective date earlier than January 5, 
1996 for service connection for tinnitus.

3.  Entitlement to an effective date earlier than January 20, 
2004 for an evaluation of 30 percent for eczema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active duty training from March 1979 to June 
1979 and active military service from October 1979 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for tinnitus with a 10 percent evaluation, effective January 
20, 2004; awarded the veteran a 10 percent evaluation for 
eczema, effective January 20, 2004; and continued the 
veteran's noncompensable evaluation for bilateral hearing 
loss.  In January 2005, the RO granted the veteran an earlier 
effective date for the award of service connection for 
tinnitus, effective January 5, 1996.  Further, in September 
2005, the RO increased the evaluation for eczema to 30 
percent, effective January 20, 2004.  The veteran continues 
his disagreement with the evaluation of tinnitus and 
effective dates as noted.  The Board remanded the veteran's 
claims for additional development in July 2006.

The instant appeal has been advanced on the Board's docket 
for good cause shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The Board notes that the veteran has also averred that an 
effective date prior January 5, 1996 to is merited for his 
bilateral hearing loss.  Additionally, from a statement 
received in August 2004, it appears that the veteran is 
attempting to re-open his claims for service connection for 
residuals of a right clavicle injury and a left knee 
disorder.  He also seems to be initiating claims for service 
connection for residuals of an injury to two ribs, service 
connection for headaches, and for a total disability rating 
based on individual unemployability.  Those issues are 
referred to the RO for appropriate action.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in December 2005.  
A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

3.  The veteran's claim for entitlement to service connection 
for tinnitus was received by VA on January 5, 1996; there is 
no evidence of any earlier formal or informal claim.

4.  The August 1996 rating decision granting service 
connection for eczema with an initial noncompensable 
evaluation is final..

5.  The veteran's claim for an increased rating for eczema 
was received on January 20, 2004; there is no evidence of any 
earlier formal or informal claim and no factually 
ascertainable evidence of an increase within the year prior 
to that claim.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for an effective date earlier than January 
5, 1996, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).

3.  The criteria for an effective date earlier than January 
20, 2004, for the grant of an evaluation of 30 percent for 
service-connected eczema have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in July 2006 and September 2007 that fully 
addressed all required notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  Although a notice letter was not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in May 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in July 2006.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Increased Rating for Tinnitus

The veteran has claimed entitlement to an evaluation in 
excess of 10 percent for his service-connected tinnitus.

Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether his tinnitus is perceived as unilateral 
or bilateral, the outcome of this appeal does not change.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for tinnitus where it 
was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 
10 percent was sought.

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
United States Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 
10 percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the veteran's representative's 
contention that the veteran is entitled to an extraschedular 
evaluation for his tinnitus.  However, the Board finds there 
is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to this service-connected 
disorder that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The veteran's 
service-connected tinnitus is adequately rated under the 
available schedular criteria.  The objective findings of 
physical impairment are well documented.  The Board notes 
that the veteran has numerous service-connected disabilities.  
While the veteran has stated that his multiple disorders 
interfere with his employment, there is no evidence of 
prolonged medical treatment requiring absence from work or 
marked interference with employment due solely to the 
veteran's service-connected tinnitus.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321 for 
extraschedular evaluation of the veteran's tinnitus, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Earlier Effective Date-Tinnitus

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a) (2007).  The Court 
has also held that VA is not required to conjure up issues 
that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

In this case, the veteran and his representative contend that 
he is entitled to an effective date earlier than January 5, 
1996, for the award of service connection for tinnitus.  The 
veteran maintains that he is entitled to service connection 
from 1983, the date he left active duty.

According to the evidence of record, the veteran first 
completed an application for service connection for hearing 
loss in August 1995, and his claim was received by the RO on 
January 5, 1996.  The record does not demonstrate, nor has 
the veteran alleged that he made an earlier application.

Based upon the evidence of record, the Board finds that the 
veteran initially submitted his service connection claim to 
VA in January 1996.  The veteran had approximately 13-plus 
years following his separation from service within which to 
file a claim for a tinnitus.  However, there is no evidence 
demonstrating that a claim was received by the RO prior to 
January 5, 1996.  VA law provides that the effective date for 
an award of disability compensation based on an original 
claim for direct service connection shall be the date of 
receipt of the claim unless the claim is received within one 
year after separation from service.  See 38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).  
As the veteran filed his claim 13 years after leaving active 
duty, an effective date earlier than the date he submitted 
his original claim is not warranted.

The Board acknowledges the veteran and his representative's 
contention that the veteran did not file an earlier claim 
because he was not previously informed of his eligibility for 
VA benefits.  However, VA law and regulations require a claim 
to be filed in order for benefits to be paid to any 
individual.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
No VA provision allows for an earlier effective date for an 
award of disability compensation based on the veteran's lack-
of-notification argument.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.151(b), 3.400(b)(1)(ii)(B) (2007); see also Andrews v. 
Principi, 16 Vet. App. 309, 317 (2002), quoting Rodriguez v. 
West, 189 F.3d 1351 (Fed.Cir.1999) (nothing in 38 U.S.C.A. §§ 
5102 or 7722 indicates, or even suggests, that the 
Secretary's failure to provide assistance to a claimant 
justifies ignoring the unequivocal command in 38 U.S.C. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefore.)

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than 
January 5, 1996, for service connection for tinnitus.  The 
Board finds that the preponderance of the evidence is against 
the veteran's earlier effective date claim.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  See Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).

Earlier Effective Date-Eczema

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In asserting a claim of CUE, the claimant must show 
that: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-314 (1992) (en banc).

Generally, Board decisions are final from the stamped mailing 
date on the face of the decision, unless reconsideration is 
ordered, the decision is revised because of CUE, or a timely 
notice of appeal is received by the Court.  38 C.F.R. § 
20.1100 (2007).  A determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. § 
20.1103 (2007).  A determination by the agency of original 
jurisdiction affirmed by the Board is subsumed by the final 
Board determination.  38 C.F.R. § 20.1104 (2007).

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  For the purpose of 
authorizing benefits, a rating or other adjudicative decision 
of the Board that constitutes a reversal or revision of a 
prior decision of the Board on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  Review to determine whether CUE exists 
in a case may be instituted by the Board on the Board's own 
motion or upon request of the claimant.  A request for 
revision of a decision of the Board based on CUE may be made 
at any time after that decision is made.  Such a request 
shall be submitted directly to the Board and shall be decided 
by the Board on the merits, without referral to any 
adjudicative or hearing official acting on behalf of the 
Secretary.  38 U.S.C.A. § 7111 (West 2002).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling.  38 C.F.R. § 
20.1404(a) (2007).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
of this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(b).

Here, the veteran was originally granted service connection 
for eczema in an August 1996 RO decision.  The veteran did 
not appeal either the effective date or the evaluation 
awarded through this decision and it became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.104 (2007).

According to the evidence of record, the veteran first 
completed his application for an increased rating for his 
eczema in January 2004, and his claim was received by the RO 
on January 20, 2004.  The record does not demonstrate, nor 
has the veteran alleged that he made an earlier application.  
Thereafter, the veteran was provided information regarding 
VCAA in an April 2004 letter, and requested to submit any 
information regarding medical treatment through VA or private 
health care providers.  He did not do so.

On VA examination in May 2004, the examiner observed 
approximately 40 erythematous areas on the veteran's right 
lower leg which extended up his shin and calf.  They ranged 
in size from two to five millimeters, and six of them were 
scabbed over.  The examiner noted 10 to 20 hyperpigmented 
areas on the veteran's left leg which ranged in size from two 
to five millimeters.  No pain to palpation, edema, or 
swelling was noted.  The examiner opined that the veteran had 
a rash of uncertain etiology.

Based upon the evidence of record, the Board finds 
entitlement to an effective date earlier than January 20, 
2004, for an increased 30 percent rating for eczema is not 
warranted.  There is no evidence of any earlier unadjudicated 
formal or informal claim and no factually ascertainable 
evidence demonstrating an increase in disability within one 
year prior to January 20, 2004.  The last medical evidence of 
record prior to the January 20, 2004 increased rating claim 
dates from 1996.  The veteran has made no specific claim of 
CUE in the August 1996 rating decision and no obvious error 
is revealed upon review.  Therefore, the claim for an 
effective date earlier than January 20, 2004, for the award 
of an increased 30 percent rating must be denied.  The 
preponderance of the evidence is against the claim.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.

Entitlement to an effective date earlier than January 5, 1996 
for service connection for tinnitus is denied.

Entitlement to an effective date earlier than January 20, 
2004 for an evaluation of 30 percent for eczema is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


